Citation Nr: 1747795	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-03 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lipomas, claimed as growths all over body.

2.  Entitlement to service connection for actinic keratosis.

3.  Entitlement to service connection for soft tissue sarcoma.

4.  Entitlement to service connection for residuals of shell fragment wounds of the back.

5. Entitlement to service connection for a bilateral shoulder disability.

6.  Entitlement to service connection for a bilateral hip disability.

7.  Entitlement to service connection for a bilateral elbow disability.

8.  Entitlement to service connection for a bilateral knee disability.

9.  Entitlement to an initial rating in excess of 30 percent for anxiety with posttraumatic stress disorder (PTSD).

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal of November 2008, April 2010, and July 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction of the appeal was transferred to the Waco, Texas, RO.  

In July 2015, the Board remanded the claims for additional development.

On November 20, 2012, the Veteran raised the issue of entitlement to service connection for alcoholism as due to service-connected anxiety with PTSD.  On November 4, 2013, the Veteran raised the issue of entitlement to service connection for arthritis of the back (separate from residuals of shell fragment wounds of the back).  As the Board cannot take jurisdiction of these claims, they are referred to the RO for appropriate action.

The issues of entitlement to service connection for actinic keratosis, bilateral shoulder disability, bilateral hip disability, bilateral knee disability, and entitlement to an initial rating in excess of 30 percent for anxiety with PTSD, and entitlement to a TDIU are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against associating the currently diagnosed lipomas with any incident of service.

2.  The Veteran does not have a current diagnosis of a soft tissue sarcoma.

3.  Although the Veteran has a current metallic opacity in his back, the preponderance of the evidence weighs against associating that metallic opacity with any incident of service.

4.  The Veteran does not have a current diagnosis of a right or left elbow disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for lipomas, to include as secondary to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for soft tissue sarcomas, to include as secondary to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for entitlement to service connection for residuals of a shell fragment wound to the back have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).

4.  The criteria for entitlement to service connection for a bilateral elbow disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked evidence that is not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in December 2007, August 2010, October 2010, and November 2010 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA medical records.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has been provided with VA examinations, most recently in May and August 2016.  The examiners reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Concerning the claims for service connection for lipomas, soft tissue sarcoma, residuals of a shell fragment wound to the back, a right elbow disability, and a left elbow disability, the Board concludes that the VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  In light of treatment records that have been obtained and associated with the record, the obtaining of records from the Social Security Administration, the obtaining of records and statements from the Veteran's prior private attorney, the performance of the requested VA examinations, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Service Connection

Service connection may be granted for disability caused by disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a causal relationship between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2016); Cosman v. Principi, 3 Vet. App. 503 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Arthritis is among the chronic diseases listed in 38 C.F.R. § 3.309(a), and service connection for arthritis may be established based on a continuity of symptomatology.  Furthermore, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

Lipomas and Soft Tissue Sarcoma

The Veteran's June 1969 service separation examination report found that his skin was normal.  The Veteran indicated on an accompanying Report of Medical History that he had experienced boils.  He also indicated that he did not have skin disease.

A November 2002 VA dermatology note contains the Veteran's complaints of knots under the skin on the abdomen, arms, and legs.  The Veteran was concerned that the knots were related to exposure to herbicide agents.  The examiner observed a total of five deep, firm, but rubbery nodules.  The examiner stated that they were lipomas that were almost certainly unrelated to herbicide agent exposure.  The Veteran was informed that the lipomas were benign and did not require excision.  The examiner further told the Veteran that if the Veteran wanted them excised in the future, the procedure would have to be done by general surgery since the lipomas were too deep to be safely excised in the clinic.

In January 2006, the Veteran had a cyst on the left forearm excised.

In November 2007, the Veteran was treated for a symmetric lesion on the right scalp.

An August 2010 statement from A.L.M. states that the Veteran was unable to work in direct sunlight or heat due to whelps that were all over his body.

September 2010 statements from J.D.F., G.W.W., C.M.C., and M.A.C. show that the Veteran had chronic problems with sun exposure.  They stated that the Veteran would develop whelps.

On VA examination in March 2012, the examiner noted the Veteran's report of knots under the skin on his abdomen, arms, and legs after return from Vietnam.  The examiner stated that the Veteran did not have any skin neoplasms.  The specific diagnosis was lipoma on the abdomen and upper extremities.  The examiner reviewed the treatment records and found no evidence of soft tissue carcinoma.  The examiner explained that soft tissue sarcomas were cancerous malignant tumors that originate in the soft tissues of the body, and soft tissues connect, support, and surround other body structures.  The examiner stated that a lipoma is a benign tumor composed of adipose tissue.  Based on the evidence, the examiner stated that the Veteran did not have soft tissue carcinoma.

In August 2016, a VA examiner reviewed the claims file and opined that the Veteran's condition was less likely than not incurred in or caused by service.  The examiner explained that superficial subcutaneous lipomas are the most common benign soft-tissue neoplasms.  They consist of mature fat cells enclosed by thin fibrous capsules.  The examiner stated that lipomas can occur on any part of the body and usually develop superficially in the subcutaneous tissue, although they rarely may involve fascia or deeper muscular planes.  Multiple lipomas occur more frequently in men.  The examiner noted that the cause of lipomas is unknown, but lipomas tend to run in families, so genetic factors likely play a role in their development.  The examiner further noted that lipomas are not on the list of the presumptive diseases related to herbicide agent exposure.

The Veteran has asserted that he has lipomas, actinic keratoses, and soft tissue sarcomas incurred secondary to exposure to herbicide exposure during service.

A Veteran who served in the Republic of Vietnam from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any herbicide agent during that service.  38 U.S.C.A. § 1116(f) (West 2014).  In this case, the Veteran's service personnel records confirm that he served in Vietnam during the requisite time period.  The Board additionally notes that in addition to other decorations, the Veteran received the Vietnam Service Medal.  He is presumed to have been exposed to herbicides during that Vietnam service.

Soft tissue sarcoma is a disease for which VA has determined that presumptive service connection based on exposure to herbicides is warranted.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e) (2016).  However, the evidence of record does not provide any medical basis for finding that the Veteran is currently diagnosed with a soft tissue sarcoma.  The treatment records are negative for a diagnosis of a soft tissue sarcoma of any sort, and the March 2012 VA examiner specified that the Veteran did not have soft tissue sarcoma.  However much the Veteran may sincerely believe that he has soft tissue sarcomas, the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to provide a diagnosis of soft tissue sarcoma.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  In the absence of proof of a present disability, there can be no valid claim for service connection for soft tissue sarcoma on either a presumptive or direct basis.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, service connection for soft tissue sarcoma is not warranted.

Turning to lipomas, that is not a disease for which VA has determined that presumptive service connection based on exposure to herbicides is warranted.  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  79 Fed. Reg. 20,308 (Apr. 11, 2014); 75 Fed. Reg. 53,202-53,216 (Aug. 31, 2010); 72 Fed. Reg. 32,345-32,407 (June 12, 2007); 61 Fed. Reg. 57,586-57,589 (Nov. 7, 1996); 59 Fed. Reg. 341-46 (Jan. 4, 1994).  In the absence of a diagnosed disease for which the presumption applies, the regulations for presumptive service connection based on exposure to herbicide agents are not applicable.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.309 (2016).

Nor does the evidence of record in this case rise to the level of equipoise regarding an association between exposure to herbicides and the development of lipomas on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In November 2002, a VA dermatologist stated that the Veteran's lipomas were almost certainly not related to herbicide agent exposure.  The Board places great weight on the opinion of the November 2002 VA dermatologist, as the examiner had the medical training and expertise necessary to offer a medical opinion in such a complex matter.  Other than the Veteran's lay statements, there is no evidence of record that contradicts the opinion of the November 2002 VA dermatologist.  As a lay person, the Veteran has not been shown to have the training or expertise necessary to offer a competent opinion in such a complex medical matter.  Therefore, the Board finds the November 2002 VA dermatologist opinion to be more probative than the Veteran's assertions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Finally, the Board has considered whether service connection for lipomas could be warranted on a direct basis.  However, none of the Veteran's medical treatment providers gave any indication that the Veteran's lipomas could be related to active duty service.  The only evidence which provides any connection between the Veteran's lipomas and service comes from lay statements, which are not shown to have the medical competence to provide medical opinions diagnosing a disability or relating a disability to service.

It is to be noted that the Board is not free to substitute its own judgment for that of a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  However, the Board is required to assess the credibility and weight to be given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  The Board has considered the Veteran's lay statements.  Laypersons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the specific issues in this case, whether lipomas were caused by active service, exposure to herbicides, or are otherwise related to service, those issues fall outside the realm of common knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   As a layperson, it is not shown that the Veteran possesses the medical expertise to provide such opinions, and no competent nexus opinions are of record.

In August 2016, a VA examiner reviewed the claims file and opined that the Veteran's condition was less likely than not incurred in or caused by his service.  The Board finds the August 2016 VA examiner's opinion to be more probative than the Veteran's assertions and the lay statements.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The opinion of the August 2016 VA examiner is highly probative because it was supported by detailed rationale and was provided by a trained medical professional.  The VA examiner specifically identified and discussed the Veteran's contentions and theory concerning service and his lipomas.  Medical definitions were noted.  Additionally, the examiner also referenced the Veteran's contentions and addressed other possible etiologies.  Accordingly, the August 2016 VA opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Hayes v. Brown, 5 Vet. App. 60 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence); Wood v. Derwinski, 1 Vet. App. 190 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion reached.  As is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Accordingly, after a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  No causal connection between the Veteran's service and lipomas is demonstrated by the evidence of record, and no medical diagnosis of soft tissue sarcomas is of record.  The Board is sympathetic to the Veteran in that it is clear he sincerely believes that he has soft tissue sarcomas and that his lipomas were caused by herbicide exposure during service.  However, the evidence of record does not support those contentions.  Although the Board is appreciative of the Veteran's faithful and honorable service to our country, because the preponderance of the evidence is against the claim, the claim must be denied.

As the preponderance of the evidence is against the claims of entitlement to service connection for lipomas and soft tissue sarcomas, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





Shell Fragment Wound of the Back

The Veteran's June 1969 service separation examination report indicates that his spine was normal.  The Veteran indicated on an accompanying Report of Medical History that he did not experience back trouble of any kind.

The Veteran's April 1997 prison intake physical shows that he had a full range of motion of the spine with no loss of function.  The examiner further indicated that the Veteran had no muscular or skeletal abnormalities.  The Veteran indicated on an accompanying history that he had a back injury/surgery in 1981-1985.

In January 2001, the Veteran was treated for a muscle strain in the back.

An April 2001 X-ray found degenerative spondylitis of the lumbar spine.  There was a soft tissue foreign body in the Veteran's posterior at the level of L3-L4.

A treatment record from June 2001 shows that the Veteran had a back problem from falling off his bunk.

An April 2002 VA psychiatry note contains the Veteran's report of a suicide attempt in 1985.  At that time, he deliberately ran his motorcycle into a bulldozer at 85 miles per hour which resulted in a lower back injury and near amputation of his right leg.  

A July 2006 MRI found an area of diffuse paramagnetic artifact along L3-L4 which the interpreter felt was likely due to superficial metallic foreign bodies.  An August 2006 treatment record shows that the Veteran had a metallic foreign body in the right lower lumbosacral spine, possibly secondary to shrapnel while serving in the military.  In September 2006, another treatment provider stated that the Veteran had a history of a metallic foreign body in the right lower lumbosacral spine, probably secondary to shrapnel while serving in the military.  In October 2006, another treatment provider stated that the Veteran's metallic foreign body in his right lower lumbosacral area was secondary to shrapnel while serving in the military in Vietnam.  A doctor associated the Veteran's back degenerative joint disease with the shrapnel.

An April 2007 radiology report revealed marked degenerative or post-traumatic changes at L4-L5.  The examiner opined that the deformity of the L4 and L5 vertebral segments may be related to old trauma.  A linear metallic fragment was present over the right posterior paralumbar area.

On VA muscle injury examination in May 2016, the examiner found no muscle injuries.  The examiner specified that the Veteran did not have a penetrating muscle injury, such as a gunshot or shell fragment wound.  The examiner also stated that the Veteran did not have a non-penetrating muscle injury.  

On VA examination in May 2016, the examiner recorded a diagnosis of spondylosis without myelopathy or radiculopathy of the lumbar region.  The Veteran reported that a mortar blew up behind him while he was on active duty and lodged shrapnel into the lower back.  The examiner noted that an August 2012 MRI found lumbar radiculopathy with marked signal distortion secondary to the presence of metallic foreign body in the right posterior paraspinal soft tissues from L3 to L5.

In an August 2016 addendum, the examiner explained that he had seen many types of shell fragment wounds since starting medicine in 1977.  The examiner stated that there was no metallic splatter.  The Veteran had a single opacity that was in the soft tissue.  The examiner opined that the single opacity was incapable of causing spine injury.  The examiner noted that the Veteran had one metallic body located at the L4-L5 level adjacent to the spine in the soft tissues.  The examiner stated that the opacity in the Veteran's back was an acquired issue that had not been explained to date.  The examiner specified that the Veteran did not have an entry wound to assess as a scar.  The examiner further noted that the Veteran's explanations regarding his back had been contradictory.  The examiner opined that the Veteran's back disorder was not caused by or the result of active service.  His back disorder was age-related and not caused by service.

Here, the Veteran claims that he has a shell fragment wound of the back as a result of being hit in the back with shrapnel from a mortar while on active duty in Vietnam.  

The Board notes that the ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of 38 U.S.C.A. § 1154(b) must be resolved on a case-by-case basis.  VAOPGCPREC 12-99 (1999); 65 Fed. Reg. 6527 (2000).

Service records show the Veteran was awarded Parachutist Badge and the Vietnam Campaign Medal with device.  He was also documented to have been involved with the Vietnam Counter Offensive Phase III.  The Board finds that the evidence shows that the Veteran engaged in combat with the enemy during service.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are for application, and the Board has accepted the Veteran's description of being exposed to mortar fire while on active duty.

However, concerning whether that mortar fire actually resulted in a shrapnel wound to the back, the Board notes that at the conclusion of the Veteran's period of active duty, he was examined by a physician who indicated that the Veteran had a normal back in a June 1969 service separation examination report.  The Veteran himself indicated at the conclusion of his period of active duty that he did not experience back trouble of any sort in a June 1969 Report of Medical History.  That evidence is significant, as it was created contemporaneous with the Veteran's active duty.  That evidence also weighs against the Veteran having a shrapnel wound from a mortar during active duty.

About a year following separation from active duty, the Veteran was hospitalized from July 31, 1970, to August 3, 1970 after passing out after excessive alcohol ingestion.  The discharge record shows that findings on physical examination were few.  The Veteran had wheezing and sinus tachycardia.  The remainder of the examination was within the limits of normal.  A lumbar puncture was done on the night of admission with normal results.  That evidence also weighs against the Veteran having a shrapnel wound from a mortar during active duty.

The August 2016 VA examination addendum outlines the reasons why the examiner felt that the metallic opacity in the Veteran's back was not from a shell fragment wound.  The examiner had 40 years of experience dealing with shell fragment wounds and explained the factors behind the determination that the metallic body in the Veteran's back was not from a service-related shell fragment wound.  The Board finds the August 2016 VA examination addendum to be the most persuasive evidence of record.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Hayes v. Brown, 5 Vet. App. 60 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence); Wood v. Derwinski, 1 Vet. App. 190 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

The Board has considered the various treatment records which recite that the Veteran's metallic foreign body in his right lower lumbosacral area was secondary to shrapnel while serving in Vietnam.  However, the examiners who created these records did not have access to the Veteran's service medical records.  They did not comment on the service separation report and the Veteran's indication on a Report of Medical History at the conclusion of service that he did not have back trouble of any sort.  They also did not comment on the post-service hospitalization records.  It appears that those treatment records were based simply on the Veteran's self-reported history, and a medical evaluation that is merely a recitation of a Veteran's self-reported and unsubstantiated history has no probative value.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); Swann v. Brown, 5 Vet. App. 229 (1993); Godfrey v. Brown, 8 Vet. App. 113 (1995).  The Board finds the August 2016 VA examination addendum to be of greater probative value due to the specific reasoning cited by the examiner.  The examiner also had access to the previous medical reports and stated specific reasons for the findings and rebutting the findings of previous treating professionals.

Finally, the Veteran has asserted that the metallic opacity in his back must have been caused by a shell fragment from a mortar, as he has no other explanation regarding its etiology.  However, VA is not obligated to grant a claim for benefits simply because there is no evidence disproving it.  A claimant has the responsibility to present and support a claim for benefits.  The claimant, with VA assistance, must provide an evidentiary basis for the claim that rises to the level of an approximate balance of positive and negative evidence, in order for the claim to be allowed.  38 U.S.C.A. § 5107(a) (West 2014);  Skoczen v. Shinseki, 564 F.3d 1319 (2009); Fagan v. Shinseki, 573 F.3d 1282 (2009).  Such evidence has not been provided in this case.

Accordingly, after a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  The preponderance of the evidence is against a finding of a causal connection between the Veteran's service and the current metallic opacity in the back.  The Board is sympathetic to the Veteran in that it is clear he sincerely believes he has a mortar shell fragment from a mortar in the back that was incurred during service.  However, the evidence of record does not support that contention.  Although the Board is appreciative of the Veteran's faithful and honorable service to our country, because the preponderance of the evidence is against the claim, the claim must be denied.

As the preponderance of the evidence is against the claims of entitlement to service connection for a shell fragment wound of the back, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Elbow Disability

The Veteran's June 1969 service separation examination report indicates that his upper extremities were normal.  The Veteran indicated on an accompanying Report of Medical History that he did not experience painful elbows.  He also indicated that he experienced swollen or painful joints.  A physician reviewed the Veteran's report and said that the Veteran's positive answer was found to be of no medical significance.

The Veteran's April 1997 prison intake physical shows that he had no muscular or skeletal abnormalities.  The Veteran indicated on an accompanying history that he had arthritis.

In April 2001, the Veteran reported right elbow pain after falling off of a top bunk.

In August 2001, the Veteran told a treatment provider that he had swollen and sore elbows due to using crutches.

On VA examination in May 2016, the examiner stated that no diagnosis for the elbows was appropriate.  The examination was normal.  The Veteran complained of severe pain and numbness and stated that he injured his elbows through parachute jumps while on active duty.

In this case, the evidence of record does not provide any medical basis for finding that the Veteran is currently diagnosed with a chronic elbow disability.  The Board notes that the Veteran asserts that he experienced trauma to the elbows while on active duty.  Even if the Board concedes that claimed event happened, merely establishing trauma while in service is not sufficient to grant service connection because there also has to be chronic residual disability resulting from that inservice condition or injury.  Chelte v. Brown, 10 Vet. App. 268 (1997).  Under applicable regulation, the term disability means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2015); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board finds that service connection for a disability of either the elbows is not warranted.  A specific disability of either elbow has not been identified during or contemporary to the period on appeal by any competent evidence of record.  

Notably, none of the competent evidence of record demonstrates that the Veteran has a diagnosis of any right or left elbow disability.  Service connection may not be granted for symptoms unaccompanied by a diagnosed disability.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The record does not otherwise medically suggest that the Veteran has an underlying disability related to elbow pain for which service connection can be granted.  In the absence of a clear diagnosis of a current disability, or any abnormality which is attributable to some identifiable disease or injury during service, an award of service connection is not warranted.

The presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Because there was no actual disability diagnosed at any time since the claim was filed or contemporary to the filing of the claim, and there remains no current evidence of the claimed disability, no valid claim for service connection exists.

As the preponderance of the evidence is against the claim for service connection for right and left elbow disabilities, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for lipomas (claimed as growths) is denied.

Entitlement to service connection for soft tissue sarcomas is denied.

Entitlement to service connection for residuals of shell fragment wounds of the back is denied.

Entitlement to service connection for a bilateral elbow disability is denied.

REMAND

Concerning the claim for service connection for actinic keratosis, throughout the appeal period, the Veteran has sought service connection for "whelps" that he developed all over his body.  In various submissions, he has referred to those "whelps" in connection with claims for service connection for lipomas, soft tissue sarcomas, and actinic keratoses.  The Veteran was provided a VA skin examination in March 2012.  However, the examiner only discussed the claims for lipomas and soft tissue sarcomas.  In an August 2016 opinion, a VA examiner only discussed lipomas.  

When VA provides an examination or obtains an opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has received a diagnosis of actinic keratosis on his arms and scalp during the course of the appeal, such as in a May 2010 treatment record.  The Veteran should be afforded a VA examination for an etiology opinion regarding the diagnosed actinic keratosis.

Concerning the claims for service connection for bilateral shoulder, hip, and knee disabilities, the Veteran has asserted two different theories of entitlement.  First, he claims that those disabilities are the result of wear and tear on his body from being a parachutist while on active duty.  Second, he has said that those disabilities were incurred secondary to Zoloft that he takes for service-connected anxiety with PTSD, such as in a statement received in June 2010.

The Veteran underwent VA examination in May 2016.  The diagnoses were bilateral rotator cuff tendonitis, osteoarthritis of the left hip, stable right hip joint status post compression plate and screw fixation with osteoarthritis, bilateral knee osteoarthritis, and status post right knee traumatic injury.  The examiner considered the Veteran's assertion that the disabilities were incurred secondary to parachute training.  The examiner stated that the Veteran was not sent to Vietnam with a parachute landing fall injury, and there was no history that the Veteran had a parachute landing fall injury or treatment, "[t]herefore no nexus."  At the end of the report, the examiner stated, "[w]e believe the [V[eteran['s] statement[,] but we are unable to find collaborative evidence of nexus."

Again, when VA provides an examination or obtains an opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The May 2016 VA examiner did not address the Veteran's contention that the claimed disabilities were secondary to Zoloft prescribed for service-connected anxiety with PTSD.  Additionally, an opinion that relies only on the absence of symptoms or treatment since service is not adequate.  Therefore, an etiology opinion should be obtained which discusses both of the Veteran's theories, that he has disabilities of the shoulders, hips, and knees secondary to wear and tear parachuting while on active duty, or due to Zoloft prescribed for service-connected anxiety with PTSD. 

Turning to the claim for a higher rating for service-connected anxiety with PTSD, in August 2001, the Veteran filed a claim for service connection for a psychiatric disability.  In June 2002, the RO denied service connection for PTSD for lack of a confirmed in-service stressor.  The Veteran did not perfect an appeal of the June 2002 decision.

In March 2006, the Veteran petitioned to reopen the previously denied claim for service connection for PTSD.  The prior denial of service connection was confirmed and continued in a November 2008 RO decision.  The Veteran filed a timely notice of disagreement in December 2008, and a statement of the case was issued in August 2009.  The Veteran perfected an appeal by submitting VA form 9 in September 2009.

In April 2010, the RO granted service connection for anxiety with PTSD based in part on additionally obtained service department records.  A 30 percent disability rating was established, effective August 22, 2007.  In July 2010, the Veteran submitted a notice of disagreement with the assigned rating.  In a separate July 2010 notice of disagreement, the Veteran's accredited representative filed a notice of disagreement with the effective date of service connection.  A statement of the case concerning both the rating and the effective date was issued in November 2012.  The Veteran perfected an appeal by submitting VA form 9 in December 2012.

The case was then forwarded to the Board, and in a July 2015 decision, an earlier effective date of August 27, 2001, for service connection for anxiety with PTSD was granted by the Board.  The Board remanded the claim for a higher rating for anxiety with PTSD for further development.  In effectuating the Board's decision, the RO established a 30 percent disability rating for anxiety with PTSD, effective August 27, 2001.

As an effective date of August 27, 2001 has been assigned for the grant of service connection, the present appeal must consider the appropriate rating for the Veteran's anxiety with PTSD from August 27, 2001, to the present.  Fenderson v. West, 12 Vet. App. 119 (1999)

It appears that the earliest VA examination available that was specific to the Veteran's service-connected psychiatric disability was conducted in 2008.  The Board finds a retrospective medical opinion addressing the Veteran's service-connected anxiety with PTSD would be helpful in determining the appropriate disability ratings for the period on appeal prior to 2008.  Chotta v. Peake, 22 Vet. App. 80 (2008); Vigil v. Peake, 22 Vet. App. 63 (2008) (duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  The retrospective opinion must consider the period beginning August 27, 2001, the effective date of service connection, and prior to June 10, 2008, the date of the earliest VA examination specific to anxiety with PTSD.  The Board recognizes that it may not be possible for an examiner to provide an opinion as to the past state of the Veteran's anxiety with PTSD with certainty.  

The claim for TDIU is inextricably intertwined with the issues of entitlement to service connection for disabilities of the shoulders, hips, and knees, and entitlement to a higher rating for anxiety with PTSD.  Where a claim is inextricably intertwined with another claim, the claims must be adjudicated together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, further consideration of entitlement to a TDIU must be deferred.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA and private medical records not yet associated with the record.

2.  Request an addendum opinion from the examiner who offered the August 2016 VA skin disease examination opinion.   The examiner must review the claims file and the prior examination reports.  The examiner should clarify the date of onset of actinic keratosis  Based upon the review of the claims file and prior examination reports, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that actinic keratosis was incurred in or is otherwise related to active service, or to presumed herbicide exposure during service.  The examiner must consider and discuss the Veteran's specific contention that his actinic keratosis was caused by exposure to herbicides.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should specifically note that the absence of in-service evidence of symptoms is not always fatal to a service connection claim and should consider the Veteran's reports and lay statements.  If there is another likely etiology for the actinic keratosis, that should be stated.  If the August 2016 examiner is unavailable, schedule an examination with a medical doctor examiner with appropriate expertise to review the record and provide the requested opinions.  Any opinion expressed must be accompanied by a complete rationale.

3.  Schedule the Veteran for a VA joints examination.  The examiner must review the claims file and the prior examination reports and should note that review in the report.  The examiner should clarify the date of onset of bilateral shoulder, hip, and knee disabilities.  Based upon the examination, and review of the claims file and prior examination reports, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any bilateral shoulder, bilateral hip, and bilateral knee disabilities were incurred in or are otherwise related to active service.  The examiner must consider and discuss the Veteran's specific contention that although specific injuries were not documented in the service treatment records, wear and tear from in-service parachute jumps led to the later development of arthritis.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should specifically note that the absence of in-service evidence of symptoms is not always fatal to a service connection claim and should consider the Veteran's reports and lay statements.  The examiner should additionally opine whether it is at least as likely as not (50 percent or greater probability) that any bilateral shoulder, bilateral hip, and bilateral knee disabilities were incurred in or are otherwise related to Zoloft prescribed for service-connected anxiety with PTSD.  If there is another likely etiology for the Veteran's bilateral shoulder, hip, and knee disabilities, that should be stated.  

4.  Then, an appropriate VA psychiatrist or psychologist examiner is requested to provide a retrospective medical opinion as to the nature and severity of anxiety with PTSD dating from August 27, 2001, through the present, based on examination and review the medical evidence of record.  The examiner must review the claims file and should note that review in the report.  The examiner is requested to address whether the Veteran's service-connected anxiety with PTSD symptoms has been static or dynamic.  If dynamic, the examiner is requested to identify the dates at which symptoms increased in severity to the extent possible.  The Board acknowledges that it may not be possible for the examiner to offer the requested opinion.  However, if the physician is unable to offer the above-requested opinions, or cannot do so without speculation, that fact must be so stated and an explanation must be provided as to why.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities.  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be necessary due to service-connected disability.

5.  Then, readjudicate the claims remaining on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


